     Case 2:20-cv-03632-SVW-AFM Document 1 Filed 04/20/20 Page 1 of 19 Page ID #:1



 1   SIAMAK VAZIRI, ESQ. [SBN 242447]
 2
     MATTHEW M. TAYLOR, ESQ. [SBN 252556]
     AARON G. MILLER, ESQ. [SBN 279126]
 3   ANDREW ALEXANDROFF, ESQ. [SBN 327190]
     VAZIRI LAW GROUP, APC
 4   5757 Wilshire Blvd., Ste. 670
 5
     Los Angeles, CA 90036
     Telephone:     (310) 777-7540
 6   Facsimile:     (310) 777-0373
     Attorneys for Plaintiff, DANIEL VALLES
 7

 8
                                 UNITED STATES DISTRICT COURT
 9
                              NORTHERN DISTRICT OF CALIFORNIA
10

11
     DANIEL VALLES,                       )             Case No.:
12                                        )
                Plaintiff,                )             PLAINTIFF’S COMPLAINT FOR
13
             v.                           )             DAMAGES
14                                        )
     FORT MASON, THE GENERAL’S            )             [Demand for Jury Trial]
15   RESIDENCE, THE GUARDSMEN,            )
     NATIONAL PARK SERVICE; UNITED        )
16
     STATES OF AMERICA, and DOES 1 to 50, )
17   inclusive,                           )
                                          )
18              Defendants.               )
19

20
            COMES NOW, Plaintiff DANIEL VALLES (hereinafter “Plaintiff”), by and through his

21
     attorneys, Vaziri Law Group, APC, for his Complaint against Defendants FORT MASON, THE

22
     GENERAL’S RESIDENCE, THE GUARDSMEN, NATIONAL PARK SERVICE and UNITED

23
     STATES OF AMERICA, alleges, on knowledge as to their own actions, and otherwise upon

24
     information and belief as follows:

25
                     JURISDICTION, VENUE and CONDITIONS PRECEDENT

26
     1. Plaintiff is a natural person who is a resident of the State of California, County of San

27
        Francisco, and over the age of 18, at all relevant times.

28
     2. Defendant Fort Mason is a business or governmental entity, form unknown. Plaintiff is
        informed and believes, and based thereon alleges, that at all times mentioned in this

     ______________________________________________________________________________
                                                COMPLAINT
                                                    PAGE 1
     Case 2:20-cv-03632-SVW-AFM Document 1 Filed 04/20/20 Page 2 of 19 Page ID #:2



 1      complaint, Defendant Fort Mason was and is now an active business or governmental entity
 2      doing business in the County of San Francisco, State of California.
 3   3. Defendant The “General’s Residence” is a business or governmental entity, form unknown.
 4      Plaintiff is informed and believes, and based thereon alleges, that at all times mentioned in
 5      this complaint, Defendant The “General’s Residence” was and is now an active business or
 6      governmental entity doing business in the County of San Francisco, State of California.
 7   4. Defendant The Guardsmen is a business entity, form unknown. Plaintiff is informed and
 8      believes, and based thereon alleges, that at all times mentioned in this complaint, Defendant
 9      The Guardsmen was and is now an active business or governmental entity doing business in
10      the County of San Francisco, State of California.
11   5. Defendant National Park Service is a governmental entity/agency. Plaintiff is informed and
12      believes, and based thereon alleges, that at all times mentioned in this complaint, Defendant
13      National Park Service was and is now an active business or governmental entity doing
14      business in the County of San Francisco, State of California.
15   6. Defendant United States of America is a governmental entity.
16   7. The claims herein are brought against Defendants Fort Mason, The General’s Residence, The
17      Guardsmen, National Park Service, and the United States of America (“Defendants”). The
18      claims brought against National Park Service and United States of America and being brought
19      pursuant to the Federal Tort Claims Act, 28 U.S.C. Section 1346(b)(1) and 28 U.S.C. Section
20      2671, et seq., for money damages as compensation for the negligent, reckless and careless acts
21      and omissions of Defendants, by its agents, servants and/or employees, while acting within the
22      scope of their employment and offices, under circumstances where, if the Defendants were
23      private persons, they would be liable to the Plaintiff in accordance with the laws of the State
24      of California.
25   8. The true names and capacities, whether individual, corporate, associate, or otherwise of
26      Defendants, DOES 1 to 50, inclusive, are unknown to Plaintiff who therefore sues such
27      Defendants by fictitious names, but will amend this Complaint to show their true names and
28      capacities when same have been ascertained. Plaintiff is informed and believe and thereon
        alleges that each of the Defendants herein designated as “DOE” is in some manner, and to
     ______________________________________________________________________________
                                               COMPLAINT
                                                   PAGE 2
     Case 2:20-cv-03632-SVW-AFM Document 1 Filed 04/20/20 Page 3 of 19 Page ID #:3



 1      some extent, legally responsible in some manner for the events and happenings herein referred
 2      to and caused injury and damage proximately to Plaintiff as herein alleged.
 3   9. At all times mentioned herein, Defendants and DOES 1 through 50, and each of them, were
 4      the agents, servants, employees, successors in interest, and/or joint ventures of the remaining
 5      Defendants and DOES 1 through 50, inclusive, and each of them, and each was, as such, acting
 6      within the course, scope, and authority of said agency, employment, and/or venture.
 7   10. Venue is proper in that all, or a substantial part, of the acts and omissions forming the basis of
 8      the claims occurred in the Northern District of California and, more specifically, at the
 9      premises on information and belief known as “The General’s Residence,” located at or near 1
10      Fort Mason, in the City of San Francisco, California, 94109.
11   11. Plaintiff has fully complied with the provisions of 28 U.S.C. Section 2675 of the Federal Tort
12      Claims Act as to all governmental entities.
13   12. This suit has been timely filed in that Plaintiff timely served notice of his claims upon the
14      National Park Service by claim dated 10/04/2019, and received by National Park Service on
15      10/11/2019. Attached hereto as Exhibit “A” is a copy of said notice.
16   13. Plaintiff timely served notice of his claim upon United States of America by claim dated
17      10/04/2019, and received by United States of America on 10/05/2019. Attached hereto as
18      Exhibit “B” is a copy of said notice.
19   14. As of the filing of this Complaint, Plaintiff’s claims to both National Park Service and United
20      States of America have been rejected by operation of law.
21   15. At all times mentioned in this complaint, Defendants, and DOES 1 through 50 owned,
22      managed, inspected, controlled, repaired, and/or operated “The General’s Residence”.
23                                     FIRST CAUSE OF ACTION
24     GOVERNMENT LIABILITY-DANGEROUS CONDITION OF PUBLIC PROPERTY
25       [Against DEFENDANTS NATIONAL PARK SERVICE and UNITED STATES OF
26                           AMERICA and DOES 1 through 50, Inclusive]
27   16. Plaintiff hereby incorporates by reference the allegations contained in paragraphs 1 through
28      15 above, as though fully set forth herein.
     17. On May 4, 2019, Defendants and DOES 1 to 50, inclusive, and each of them, in various
     ______________________________________________________________________________
                                                 COMPLAINT
                                                      PAGE 3
     Case 2:20-cv-03632-SVW-AFM Document 1 Filed 04/20/20 Page 4 of 19 Page ID #:4



 1      capacities, maintained, owned, controlled, and/or operated the Premises known as “The
 2      General’s Residence”.
 3   18. On May 4, 2019, Defendants and DOES 1 through 50 had a duty to Plaintiff and the general
 4      public to own, inspect, correct, repair, and/or maintain the Premises known as “The General’s
 5      Residence”, to be free of any hazardous, dangerous and defective conditions, including but
 6      not limited to slippery substances on walking surfaces, slippery steps, and exterior steps
 7      lacking adequate handrails, all of which exposed Plaintiff to accident, injuries and related
 8      damages.
 9   19. On May 4, 2019, Defendants and DOES 1 through 50 and their respective agents and/or
10      employees so negligently owned, leased, controlled, supervised, managed, inspected,
11      maintained, repaired, and/or constructed “The General’s Residence”, so as to allow
12      hazardous, dangerous and defective conditions, including but not limited to slippery
13      substances on walking surfaces, slippery steps, and exterior steps lacking adequate
14      handrails to exist, which when Plaintiff came into contact with the same on May 4, 2019,
15      proximately caused the Plaintiff to slip and fall, proximately causing Plaintiff to sustain
16      substantial injuries and related damages.
17   20. In addition and/or the alternative, Defendants and DOES 1 through 50 failed to warn Plaintiff
18      and the general public of the existing hazardous, dangerous and defective conditions, including
19      but not limited to slippery substances on walking surfaces, slippery steps, and exterior steps
20      lacking adequate handrails. Defendants and DOES 1 through 50 failed to inspect, maintain,
21      and/or correct said conditions or in the alternative, secure and block off access to the immediate
22      area where the dangerous conditions existed.
23   21. Plaintiff is further informed and believes and based thereon alleges that under California
24      Government Code sec. 830, 835, et seq., Defendants, and DOES 1 through 50, inclusive, are
25      public entities, liable for injury caused by a dangerous condition of the property under their
26      ownership and/or control as set forth herein.
27   22. Plaintiff is further informed and believes and based thereon alleges that either a negligent or
28      wrongful act or omission of an employee, contractors, sub-contractors of Defendants and
        DOES 1 through 50, inclusive, within the scope of their employment, or through contractual
     ______________________________________________________________________________
                                                COMPLAINT
                                                    PAGE 4
     Case 2:20-cv-03632-SVW-AFM Document 1 Filed 04/20/20 Page 5 of 19 Page ID #:5



 1      obligations on behalf of Defendants, created the dangerous condition, as herein stated.
 2   23. In the alternative, Plaintiff is informed and believes and thereon alleges that Defendants and
 3      DOES 1 through 50, inclusive, had actual and/or constructive notice of said dangerous
 4      conditions under Section 835.2 with sufficient time prior to Plaintiff’s injury to have taken
 5      measures to protect against the dangerous condition. The lack of adequate handrail was a long-
 6      standing dangerous condition. Despite Defendants’ actual and/or constructive notice of the
 7      unreasonably dangerous, defective and/or unsafe conditions, Defendants failed to so remedy,
 8      or in the alternative, repair or warn Plaintiff and the general public of such existing dangerous
 9      condition.
10   24. These dangerous, defective, and/or unsafe conditions created a reasonably foreseeable risk for
11      the kind of injury that Plaintiff sustained.
12   25. That as a direct and proximate result of the acts and omissions of the Defendants, and each of
13      them, Plaintiff has suffered severe injuries to his body and shock and injuries to his nervous
14      system, all of which caused and continues to cause him severe pain and discomfort and Plaintiff
15      is informed and believes and based upon such information and belief alleges that he will in the
16      future suffer severe mental, physical and nervous pain and suffering, all to his general damage
17      in a sum according to proof at the time of trial.
18   26. That as a direct and proximate result of the acts and omissions of the Defendants, and each of
19      them, and injuries resulting there from, Plaintiff necessarily employed physicians and surgeons
20      for medical examination, treatment, and care of these injuries, and incurred medical and
21      incidental expenses. Plaintiff will also have to incur additional like expenses in the future, all
22      in amounts presently unknown to him. Plaintiff therefore asks leave of the court either to
23      amend this complaint to show the amount of his medical expenses, when ascertained, or to
24      prove that amount at trial.
25   27. That as a direct and proximate result of the acts and omissions of the Defendants, and each of
26      them, and the injuries resulting there from, Plaintiff has been unable to carry out his usual
27      occupation and will thereby suffer damages by reason of loss of income; that the exact and
28      reasonable amount of said loss of income is unknown to Plaintiff, who will ask leave of the
        court either to show the amount of Plaintiff’s lost earnings, when ascertained, or to prove that
     ______________________________________________________________________________
                                                 COMPLAINT
                                                       PAGE 5
     Case 2:20-cv-03632-SVW-AFM Document 1 Filed 04/20/20 Page 6 of 19 Page ID #:6



 1      amount at trial.
 2   28. Defendants are a public entities upon which Plaintiff has, pursuant to California Government
 3      Code § 945.4, and currently the appropriate Federal statutes, timely served written government
 4      claims. By the time of serving this Complaint on the public entity Defendants, the written
 5      government claims were rejected. Consequently, Plaintiff has standing to bring suit for
 6      monetary damages against the aforementioned public entity Defendants.
 7                                   SECOND CAUSE OF ACTION
 8                                      PREMISES LIABILITY
 9        [Against DEFENDANTS FORT MASON, THE GENERAL’S RESIDENCE, THE
10                         GUARDSMEN and DOES 1 through 50, Inclusive]
11   29. Plaintiff hereby incorporates by reference the allegations contained in paragraphs 1 through 15
12      above, as though fully set forth herein.
13   30. On May 4, 2019, Defendants and DOES 1 to 50, inclusive, and each of them, in various
14      capacities, maintained, owned, controlled, and/or operated the Premises known as “The
15      General’s Residence”.
16   31. On May 4, 2019, Defendants and DOES 1 through 50 had a duty to Plaintiff and the general
17      public to own, inspect, correct, repair, and/or maintain the Premises known as “The General’s
18      Residence”, to be free of any hazardous, dangerous and defective conditions, including but
19      not limited to slippery substances on walking surfaces, slippery steps, and exterior steps
20      lacking adequate handrails, all of which exposed Plaintiff to accident, injuries and related
21      damages.
22   32. On May 4, 2019, Defendants and DOES 1 through 50 and their respective agents and/or
23      employees so negligently owned, leased, controlled, supervised, managed, inspected,
24      maintained, repaired, and/or constructed “The General’s Residence”, so as to allow
25      hazardous, dangerous and defective conditions, including but not limited to slippery
26      substances on walking surfaces, slippery steps, and exterior steps lacking adequate
27      handrails to exist, which when Plaintiff came into contact with the same on May 4, 2019,
28      proximately caused the Plaintiff to slip and fall, proximately causing Plaintiff to sustain
        substantial injuries and related damages.
     ______________________________________________________________________________
                                                   COMPLAINT
                                                     PAGE 6
     Case 2:20-cv-03632-SVW-AFM Document 1 Filed 04/20/20 Page 7 of 19 Page ID #:7



 1   33. In addition and/or the alternative, Defendants and DOES 1 through 50 failed to warn Plaintiff
 2      and the general public of the existing hazardous, dangerous and defective conditions, including
 3      but not limited to slippery substances on walking surfaces, slippery steps, and exterior steps
 4      lacking adequate handrails. Defendants and DOES 1 through 50 failed to inspect, maintain,
 5      and/or correct said conditions or in the alternative, secure and block off access to the immediate
 6      area where the dangerous conditions existed.
 7   34. Plaintiff is further informed and believes and based thereon alleges that either a negligent or
 8      wrongful act or omission of an employee, contractors, sub-contractors of Defendants and
 9      DOES 1 through 50, inclusive, within the scope of their employment, or through contractual
10      obligations on behalf of Defendants, created the dangerous conditions, as herein stated.
11   35. In the alternative, Plaintiff is informed and believes and thereon alleges that Defendants and
12      DOES 1 through 50, inclusive, had actual and/or constructive notice of said dangerous
13      conditions with sufficient time prior to Plaintiff’s injury to have taken measures to protect
14      against the dangerous conditions. Despite Defendants’ actual and/or constructive notice of the
15      unreasonably dangerous, defective and/or unsafe conditions, Defendants failed to so remedy,
16      or in the alternative, repair or warn Plaintiff and the general public of such existing dangerous
17      condition.
18   36. These dangerous, defective, and/or unsafe conditions created a reasonably foreseeable risk for
19      the kind of injury that Plaintiff sustained.
20   37. That as a direct and proximate result of the acts and omissions of the Defendants, and each of
21      them, Plaintiff has suffered severe injuries to his body and shock and injuries to his nervous
22      system, all of which caused and continues to cause him severe pain and discomfort and Plaintiff
23      is informed and believes and based upon such information and belief alleges that he will in the
24      future suffer severe mental, physical and nervous pain and suffering, all to his general damage
25      in a sum according to proof at the time of trial.
26   38. That as a direct and proximate result of the acts and omissions of the Defendants, and each of
27      them, and injuries resulting there from, Plaintiff necessarily employed physicians and surgeons
28      for medical examination, treatment, and care of these injuries, and incurred medical and
        incidental expenses. Plaintiff will also have to incur additional like expenses in the future, all
     ______________________________________________________________________________
                                                 COMPLAINT
                                                       PAGE 7
     Case 2:20-cv-03632-SVW-AFM Document 1 Filed 04/20/20 Page 8 of 19 Page ID #:8



 1      in amounts presently unknown to him. Plaintiff therefore asks leave of the court either to
 2      amend this complaint to show the amount of his medical expenses, when ascertained, or to
 3      prove that amount at trial.
 4   39. That as a direct and proximate result of the acts and omissions of the Defendants, and each of
 5      them, and the injuries resulting there from, Plaintiff has been unable to carry out his usual
 6      occupation and will thereby suffer damages by reason of loss of income; that the exact and
 7      reasonable amount of said loss of income is unknown to Plaintiff, who will ask leave of the
 8      court either to show the amount of Plaintiff’s lost earnings, when ascertained, or to prove that
 9      amount at trial.
10                                    THIRD CAUSE OF ACTION
11                                      PREMISES LIABILITY
12       [Against DEFENDANTS FORT MASON, THE GENERAL’S RESIDENCE, THE
13                         GUARDSMEN and DOES 1 through 50, Inclusive]
14   40. Plaintiff hereby incorporates by reference the allegations contained in paragraphs 1 through
15      15, and 29 through 39 above, as though fully set forth herein.
16   41. On May 4, 2019, Defendants and DOES 1 to 50, inclusive, and each of them, in various
17      capacities, maintained, owned, controlled, and/or operated the Premises known as “The
18      General’s Residence”.
19   42. On May 4, 2019, Defendants and DOES 1 through 50 had a duty to Plaintiff and the general
20      public to own, inspect, correct, repair, and/or maintain the Premises known as “The General’s
21      Residence”, to be free of any hazardous, dangerous and defective conditions, including but
22      not limited to slippery substances on walking surfaces, slippery steps, and exterior steps
23      lacking adequate handrails, all of which exposed Plaintiff to accident, injuries and related
24      damages.
25   43. On May 4, 2019, Defendants and DOES 1 through 50 and their respective agents and/or
26      employees so negligently owned, leased, controlled, supervised, managed, inspected,
27      maintained, repaired, and/or constructed “The General’s Residence”, so as to allow
28      hazardous, dangerous and defective conditions, including but not limited to slippery
        substances on walking surfaces, slippery steps, and exterior steps lacking adequate
     ______________________________________________________________________________
                                               COMPLAINT
                                                   PAGE 8
     Case 2:20-cv-03632-SVW-AFM Document 1 Filed 04/20/20 Page 9 of 19 Page ID #:9



 1      handrails to exist, which when Plaintiff came into contact with the same on May 4, 2019,
 2      proximately caused the Plaintiff to slip and fall, proximately causing Plaintiff to sustain
 3      substantial injuries and related damages.
 4   44. In addition and/or the alternative, Defendants and DOES 1 through 50 failed to warn Plaintiff
 5      and the general public of the existing hazardous, dangerous and defective conditions, including
 6      but not limited to slippery substances on walking surfaces, slippery steps, and exterior steps
 7      lacking adequate handrails. Defendants and DOES 1 through 50 failed to inspect, maintain,
 8      and/or correct said conditions or in the alternative, secure and block off access to the immediate
 9      area where the dangerous conditions existed.
10   45. Plaintiff is further informed and believes and based thereon alleges that either a negligent or
11      wrongful act or omission of an employee, contractors, sub-contractors of Defendants and
12      DOES 1 through 50, inclusive, within the scope of their employment, or through contractual
13      obligations on behalf of Defendants, created the dangerous conditions, as herein stated.
14   46. In the alternative, Plaintiff is informed and believes and thereon alleges that Defendants and
15      DOES 1 through 50, inclusive, had actual and/or constructive notice of said dangerous
16      conditions with sufficient time prior to Plaintiff’s injury to have taken measures to protect
17      against the dangerous conditions. Despite Defendants’ actual and/or constructive notice of the
18      unreasonably dangerous, defective and/or unsafe conditions, Defendants failed to so remedy,
19      or in the alternative, repair or warn Plaintiff and the general public of such existing dangerous
20      condition.
21   47. These dangerous, defective, and/or unsafe conditions created a reasonably foreseeable risk for
22      the kind of injury that Plaintiff sustained.
23   48. That as a direct and proximate result of the acts and omissions of the Defendants, and each of
24      them, Plaintiff has suffered severe injuries to his body and shock and injuries to his nervous
25      system, all of which caused and continues to cause him severe pain and discomfort and Plaintiff
26      is informed and believes and based upon such information and belief alleges that he will in the
27      future suffer severe mental, physical and nervous pain and suffering, all to his general damage
28      in a sum according to proof at the time of trial.
     49. That as a direct and proximate result of the acts and omissions of the Defendants, and each of
     ______________________________________________________________________________
                                                 COMPLAINT
                                                       PAGE 9
     Case 2:20-cv-03632-SVW-AFM Document 1 Filed 04/20/20 Page 10 of 19 Page ID #:10



 1           them, and injuries resulting there from, Plaintiff necessarily employed physicians and surgeons
 2           for medical examination, treatment, and care of these injuries, and incurred medical and
 3           incidental expenses. Plaintiff will also have to incur additional like expenses in the future, all
 4           in amounts presently unknown to him. Plaintiff therefore asks leave of the court either to
 5           amend this complaint to show the amount of his medical expenses, when ascertained, or to
 6           prove that amount at trial.
 7     50. That as a direct and proximate result of the acts and omissions of the Defendants, and each of
 8           them, and the injuries resulting there from, Plaintiff has been unable to carry out his usual
 9           occupation and will thereby suffer damages by reason of loss of income; that the exact and
10           reasonable amount of said loss of income is unknown to Plaintiff, who will ask leave of the
11           court either to show the amount of Plaintiff’s lost earnings, when ascertained, or to prove that
12           amount at trial.
13                                             PRAYER FOR RELIEF
14
                Plaintiff prays for judgment against all Defendants as follows:
15
                (i)     For economic damages including damages for past and future wage loss,
16
                        employee benefits, vacation benefits, past and future medical expenses, according
17
                        to proof at trial;
18
                (ii)    For non-economic damages including damages for past and future pain and
19
                        suffering, according to proof at trial;
20
                (iii)   For pre-judgment interest at the maximum legal rate;
21
                (iv)    For post-judgment interest at the maximum legal rate;
22
                (v)     For costs of suit herein incurred;
23
                (vi)    For such other relief that at the Court may deem just and proper.
24
                                             DEMAND FOR JURY TRIAL
25
                Plaintiff hereby demands a jury trial in this action.
26
       ///
27
       ///
28
       ///

       ______________________________________________________________________________
                                                     COMPLAINT
                                                        PAGE 10
     Case 2:20-cv-03632-SVW-AFM Document 1 Filed 04/20/20 Page 11 of 19 Page ID #:11



 1     DATED: April 15, 2020              VAZIRI LAW GROUP, A.P.C
 2

 3                                        /s/ Andrew Alexandroff
                                          SIAMAK VAZIRI, ESQ.
 4                                        MATTHEW TAYLOR, ESQ.
 5
                                          AARON G. MILLER, ESQ.
                                          ANDREW ALEXANDROFF, ESQ.
 6                                        Attorneys for Plaintiff, DANIEL VALLES
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




       ______________________________________________________________________________
                                         COMPLAINT
                                           PAGE 11
Case 2:20-cv-03632-SVW-AFM Document 1 Filed 04/20/20 Page 12 of 19 Page ID #:12




                             EXHIBT A
Case 2:20-cv-03632-SVW-AFM Document 1 Filed 04/20/20 Page 13 of 19 Page ID #:13
Case 2:20-cv-03632-SVW-AFM Document 1 Filed 04/20/20 Page 14 of 19 Page ID #:14
Case 2:20-cv-03632-SVW-AFM Document 1 Filed 04/20/20 Page 15 of 19 Page ID #:15
Case 2:20-cv-03632-SVW-AFM Document 1 Filed 04/20/20 Page 16 of 19 Page ID #:16




                             EXHIBT B
Case 2:20-cv-03632-SVW-AFM Document 1 Filed 04/20/20 Page 17 of 19 Page ID #:17
Case 2:20-cv-03632-SVW-AFM Document 1 Filed 04/20/20 Page 18 of 19 Page ID #:18
Case 2:20-cv-03632-SVW-AFM Document 1 Filed 04/20/20 Page 19 of 19 Page ID #:19
